












THE HERMAN MILLER, INC.
EXECUTIVE EQUALIZATION RETIREMENT PLAN










TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
PURPOSE
3


 
 
 
ARTICLE II
DEFINITIONS AND CONSTRUCTION
3


 
2.1 Definitions
3


 
2.2 Construction
6


 
 
 
ARTICLE III
PARTICIPATION
6


 
 
 
ARTICLE IV
CONTRIBUTION CREDITS
6


 
4.1 Contribution Credits
6


 
4.2 Retirement Savings Agreements
7


 
4.3 Reemployed Veterans
8


 
 
 
ARTICLE V
ALLOCATIONS TO PARTICIPANT ACCOUNTS
8


 
5.1 Individual Accounts
8


 
5.2 Account Adjustments
8


 
 
 
ARTICLE VI
PAYMENTS FROM PLAN
10







--------------------------------------------------------------------------------




 
6.1 Election of Participant
10


 
6.2 Payment of amounts that are not Covered by Participant's Election
10


 
6.3 Payments Upon Death
11


 
6.4 Hardship Distributions
11


 
6.5 Distributions Pursuant to Domestic Relations Orders
12


 
6.6 Designation of Beneficiary
12


 
6.7 Payments Upon Change in Control
10


 
 
 
ARTICLE VII
DEFERRED COMPENSATION FUND
15


 
 
 
ARTICLE VIII
ADMINISTRATION
15


 
8.1 Administrator
15


 
8.2 Indemnification
15


 
8.3 Records and Reports
15


 
8.4 Appointment of Committee
15


 
8.5 Claims Procedure
16


 
8.6 Rules and Decisions
17


 
8.7 Committee Procedures
17


 
8.8 Authorization of Benefit Payments
17


 
8.9 Application and Forms for Benefits
17


 
8.10 Facility of Payment
18



-i-




--------------------------------------------------------------------------------








 
 
 
ARTICLE IX
INDIVIDUAL INVESTMENT ACCOUNTS
18


 
9.1 Investment of Individual Accounts
18


 
9.2 Procedure for Investments
18


 
 
 
ARTICLE X
PAYMENT OF TAXES
18


 
 
 
ARTICLE XI
TERMINATION AND AMENDMENT
19


 
11.1 Amendments
19


 
11.2 Termination
19


 
 
 
ARTICLE XII
NONALIENATION OF BENEFITS AND DOMESTIC RELATIONS ORDERS
19


 
12.1 Nonalienation of Benefits
19


 
12.2 Procedure for Domestic Relations Orders
19


 
 
 
ARTICLE XIII
MISCELLANEOUS
20


 
13.1 Status of Participants
20


 
13.2 No Interest in Company Affairs
20


 
13.3 Litigation
20


 
13.4 Governing Law
21


 
13.5 Severability of Provisions
21



-ii-






--------------------------------------------------------------------------------




THE HERMAN MILLER, INC.
EXECUTIVE EQUALIZATION RETIREMENT PLAN
This Plan is adopted by Herman Miller, Inc., a Michigan corporation, on behalf
of itself and certain of its subsidiary corporations, all of whom will be
referred to collectively as the "Company."
ARTICLE I


PURPOSE
The Company is adopting this Plan effective January 1, 2008 to provide an
additional retirement program for certain of its management and other highly
compensated employees. This Plan is intended to be a “top hat” plan that will be
exempt from the requirements of Parts 2, 3 and 4 of Subtitle B of Title I of
ERISA, and is not intended to satisfy the requirements of Section 401(a) of the
Code.
ARTICLE II


DEFINITIONS AND CONSTRUCTION
2.1  Definitions.        The following words and phrases, when used in this
Agreement, will have the following meanings:
 
        (a)        Accounts: The accounts maintained to record a participant’s
share of contributions to the Plan and allocation of income with respect to
these contributions. The following separate accounts will be maintained for each
participant:



 
        (1)        Cash Balance Account: The account maintained to record the
participant’s share of the Company’s contributions that are made to supplement
the contributions made pursuant to the Company’s Retirement Income Plan and
allocations of income with respect to this account;



 
        (2)        Profit Sharing Account: The account maintained to record the
participant’s share of the Company’s contributions that are made to supplement
the Company’s discretionary contributions to the Company’s Profit Sharing and
401(k) Plan and allocations of income with respect to these contributions;



-3-




--------------------------------------------------------------------------------




 
        (3)        Retirement Savings Account: The account maintained to record
the participant’s voluntary retirement savings contributions and allocations of
income with respect to these contributions.



 
        (4)        Matching Account: The account maintained to record the
participant’s share of the Company’s matching contributions and allocations of
income with respect to these contributions.



 
         (b)        Beneficiary: A person or persons, natural or otherwise,
designated in accordance with the Plan to receive any death benefit payable
under this Plan.



 
         (c)        Code: The Internal Revenue Code of 1986, as amended from
time to time.



 
         (d)        Committee: The persons appointed to assist the Company in
administering the Plan.



 
         (e)        Company: Herman Miller, Inc., a Michigan corporation, and
any subsidiary of Herman Miller, Inc. who, with the consent of Herman Miller,
Inc., has elected to adopt this Plan for the benefit of its employees.



 
         (f)        Compensation: The total of all amounts paid to a participant
during the plan year by the Company that is reportable in Box 1 of IRS Form W-2,
adjusted by:



 
(1)        Adding the amount of any elective contributions made for the
participant to this Plan and plans maintained pursuant to Code Sections 125,
132(f), and 401(k); and



 
(2)        Subtracting the following amounts:



 
(A)        Amounts paid before a participant became a participant; and



 
(B)        Amounts paid as signing bonuses, reimbursements of moving expenses or
other expense allowance, severance pay, and miscellaneous earnings such as
income from the exercise of stock options.



-4-




--------------------------------------------------------------------------------




 
         (g)        ERISA: Public Law No. 93-406, the Employee Retirement Income
Security Act of 1974, as amended from time to time.



 
         (h)        Excess Compensation: Compensation for a participant for a
plan year that is in excess of the limit on compensation imposed by Code Section
401(a)(17).



 
         (i)        Fiscal year: The fiscal year of the Company which is the
period of 52 or 53 weeks ending on the Saturday nearest the end of May and
commencing for the next year on the following Sunday.



 
         (j)        Fund: The fund known as the Herman Miller, Inc. Executive
Equalization Retirement Fund and maintained in accordance with the terms of this
Plan.



 
         (k)        Key employee: An employee or former employee who during the
plan year was any of the following:



 
(1)               an officer of the Company whose compensation from the Company
for the year was more than $130,000, as adjusted pursuant to Code Section
416(i);



 
(2)               a more than 5% owner of the Company; or



 
(3)               A more than 1% owner of the Company whose annual compensation
from the Company was more than $150,000.



The terms used in this definition are as defined in Code Section 416(i)(1). The
adjusted compensation for subsection (1) for 2007 is $145,000.
 
         (l)         Participant: An employee participating in the Plan in
accordance with the provisions of Section 3.1 or a former employee who has an
account balance in the Plan.



 
         (m)        Plan: The Herman Miller, Inc. Executive Equalization
Retirement Plan as set forth in this document and any later amendments.



 
         (n)        Plan year: The “fiscal year” of the Plan which will be the
period of twelve consecutive months ending on December 31 of every year.



-5-






--------------------------------------------------------------------------------




 
        (o)        Qualified Plans: The Herman Miller, Inc. Profit Sharing and
401(k) Plan and the Herman Miller, Inc. Retirement Income Plan, both of which
are intended to meet the requirements of Code Section 401(a).



 
        (p)        Reemployed Veteran: A participant or former participant who
returns from a leave of absence for military service during the period in which
reemployment rights are protected by federal law.



2.2         Construction.        The masculine gender is used occasionally in
this document for purposes of simplicity and will be interpreted to include the
feminine gender. Plural pronouns are also used and will be interpreted to
include the singular.
ARTICLE III


PARTICIPATION
Participation in the Plan will be limited to a select group of management or
highly compensated employees who are designated by the executive compensation
committee of the board of directors of the Company. Employees will become
participants in the Plan on the first day of the next plan year after being
designated by the committee.
ARTICLE IV


CONTRIBUTIONS
4.1        Types of Contributions.
 
        (a)          Retirement Savings. After the end of each payroll period,
the Company will contribute to the fund as retirement savings contributions the
total amount by which participants’ compensation for the period has been reduced
pursuant to retirement savings agreements.



 
        (b)         Matching. The Company will contribute to the fund as
matching contributions the amount determined by applying the matching
contribution formula adopted by the Company for the plan year to the amount of
each participant’s retirement savings contributions to this Plan for the year.



-6-






--------------------------------------------------------------------------------




 
        (c)              Cash Balance. The Company will contribute to the fund
as cash balance contributions for each plan year an amount equal to 4% of each
participant’s excess compensation for the plan year.



 
        (d)              Profit Sharing. The Company will contribute to the fund
as a profit sharing contribution for each plan year the amount determined by the
executive compensation committee of the Company’s board of directors.



4.2        Retirement Savings Agreements. A participant may enter into a written
retirement savings agreement with the Company. The retirement savings agreement
will provide that the participant will accept a reduction in salary and/or
bonuses from the Company and the Company will make a retirement savings
contribution for the plan year in the amount of the agreed reduction
The retirement savings agreements will be administered in accordance with the
following rules:
 
(a)         A participant’s initial retirement savings agreement will apply to
payroll periods beginning after it is accepted by the Company if the agreement
is filed with the Company within 30 days after the participant becomes eligible.
If the initial agreement is not filed with the Company within 30 days after the
participant becomes eligible, then it will apply to compensation earned in the
plan year after the plan year in which the agreement is filed with the Company;



 
(b)         A retirement savings agreement may be amended by a participant once
a year and the amendment will be effective on the first day of the next plan
year beginning after the year in which the amendment has been filed with the
Company; and



 
(c)         The maximum amount that a participant may contribute pursuant to a
retirement savings agreement will be 50% of the participant’s salary for the
year and 100% of the participant’s bonus for the year.



-7-






--------------------------------------------------------------------------------




4.3        Reemployed Veterans. Reemployed veterans will be eligible for profit
sharing and cash balance contributions for the period of their military service.
The amount of the contributions will be based on the compensation the reemployed
veterans would have received if they had remained in the employ of the Company
and, if this cannot be determined with reasonable certainty, then on the basis
of the average amount earned each month during the 12-month period immediately
preceding the period of military service.
Reemployed veterans may also make retirement savings contributions for the
period of their military service and will be eligible for matching contributions
determined by applying the matching formula for the plan year in question to the
participant’s makeup retirement savings contributions for the period.
The Company’s make-up profit sharing and cash balance contributions will be made
as of the end of the plan year in which the reemployed veteran returns to
employment with the Company after the period of military service. Reemployed
veterans may make their make-up retirement savings contributions during the
period that begins on their reemployment date and ends five years thereafter.
The Company will make make-up matching contributions as of the end of each plan
year in which the reemployed veteran has made make-up retirement savings
contributions.
ARTICLE V


ALLOCATIONS TO PARTICIPANT ACCOUNTS
5.1        Individual Accounts. The Company will create and maintain adequate
records to disclose the interest in the Plan of each participant and
beneficiary. The records will be in the form of individual accounts to reflect
each participant’s cash balance, profit sharing, retirement savings and matching
contributions, and income with respect to these contributions. Credits and
charges will be made to each account in accordance with the provisions of this
Plan. Distributions and withdrawals will be charged to the account as of the
date paid.
5.2        Account Adjustments. The accounts of participants and beneficiaries
will be adjusted in accordance with the following:
 
        (a)       Income. The “income” of the fund will mean the net income or
loss from investments, including realized and unrealized gains and losses on
securities and other investment transactions, less expenses paid from the fund.
All assets of the fund will be valued at their fair market value in determining
unrealized gains and losses. If any assets of the fund are segregated for any
purpose, the income from the segregated assets will not be included in account
adjustments under this Subsection (a).



-8-






--------------------------------------------------------------------------------




 
The income of the fund will be determined and allocated to accounts in
accordance with the rules established by the Company.



 
        (b)         Retirement Savings. After the end of each payroll period,
retirement savings contributions will be credited to the accounts of
participants in amounts equal to the amounts by which their salaries and bonuses
were reduced during the period pursuant to retirement savings agreements.



 
        (c)         Matching Contributions. As soon as administratively feasible
after the end of each plan year, matching contributions will be credited to the
accounts of participants who made retirement savings contributions and are
employed by the Company on the last day of the plan year. The matching
contributions will be equal to 50% of the participant’s retirement savings
contributions until the matching contributions bring the total Company
contributions for the participant to this Plan and the qualified plans up to the
“target maximum percentage” of the participant’s compensation for the plan year.



 
The target maximum percentage is the maximum percentage of compensation that the
Company contributed for the fiscal year ending during the plan year to the
accounts in the qualified plans of participants who are not highly compensated
employees. For purposes of these percentages, the “pay credits” that are
credited to the cash balances of participants in the Herman Miller, Inc.
Retirement Income Plan will be treated as contributions rather than hypothetical
credits.



 
        (d)        Cash Balance Contributions. As soon as administratively
feasible after the end of each plan year, cash balance contributions will be
credited to the accounts of participants who are employed by the Company on the
last day of the plan year in an amount equal to 4% of the participant’s excess
compensation for the plan year.



 
        (e)        Profit Sharing Contributions. As soon as administratively
feasible after the end of each plan year, the Company’s profit sharing
contribution for the year will be credited to the accounts of participants who
are in the employ of the Company on the last day of the fiscal year ending
during the plan year in accordance with the ratio of each participant’s excess
compensation for the plan year to the total excess compensation of all eligible
participants for the year. For purposes of this allocation, the term
“compensation” will mean compensation as defined in Section 2.1, but reduced by
the amount of any EVA bonuses, executive incentive pay, worker’s compensation
benefits, short-term disability benefits, or automobile accident disability
benefits paid to the participant.



-9-






--------------------------------------------------------------------------------




ARTICLE VI


PAYMENTS FROM PLAN
6.1        Election of Participant. Participants may specify the date on which
payments will begin to be made from the Plan and the form of the payments
(single lump sum payment or installments in specified amounts) by filing an
election concerning the payment schedule with the Company prior to the year in
which the income is deferred pursuant to this Plan. If a payment election is
filed, payment of the amounts subject to the election will be made in accordance
with the election.
If a participant has filed an election concerning payment, the participant may
change the election and defer the starting date of the payments to a date that
is not less than five (5) years after the date on which the first payment would
otherwise have been made under the election, but the change in election may not
take effect until at least 12 months after the date on which the election is
filed with the Company and may not be made less than 12 months prior to the date
of the first payment that would have been made under the prior election.
6.2        Payment of Amounts that are not Covered by a Participant’s Election.
If a participant fails to file an election with respect to payments or the
participant’s elections do not cover all amounts in the participant’s accounts,
the balance in the accounts will be paid after the participant’s employment
terminates and until the death of the participant in accordance with the
following:
 
        (a)         Commencement Date. Benefit payments to participants other
than key employees will begin as soon as administratively feasible after the end
of the calendar year in which the participant’s employment terminates, but not
later than March 30 of the following year.



-10-






--------------------------------------------------------------------------------




 
Benefit payments to participants who are key employees will begin as soon as
administratively feasible after the end of the year in which the participant’s
employment terminates or six (6) months after the participant’s employment
terminates, whichever is later.



 
        (b)         Form of Payment. Payments will be made in annual
installments over a period of not more than five (5) years. Each installment
will be equal to the greater of the following:



 
(1)        $100,000 or the balance in the participant’s accounts, whichever
amount is smaller; or



 
(2)        One-fifth (1/5) of the amount in the participant’s accounts in the
first installment, one-quarter (1/4) of the amount in the participant’s accounts
in the second installment, one-third (1/3) of the amount in the participant’s
accounts in the third installment, one-half (1/2) of the amount in the
participant’s accounts in the fourth installment, and the remaining balance in
the accounts in the fifth installment.



 
The first installment will be paid in accordance with (a) and each subsequent
installment will be paid on the 15th day of January of the following year.



6.3        Payments Upon Death. Upon the death of a participant, the entire
amount in the participant's accounts will be paid to the participant's
beneficiaries as follows:
 
(a)        Amounts that are subject to an election filed by the participant in
accordance with Section 6.1 will be made in accordance with the election; and



 
(b)        Amounts that are not subject to an election filed by the participant
will be paid in a single lump sum payment as soon as administratively feasible
after the date of the participant’s death.



6.4         Hardship Distributions. The committee may permit a participant to
make a withdrawal if the withdrawal is necessary to enable the participant to
address an unforeseeable financial emergency and the amount necessary to meet
the need is not reasonably available to the participant from other financial
resources.
-11-






--------------------------------------------------------------------------------




The amount of any such hardship withdrawal may not exceed the amount required to
correct the hardship. If a participant is permitted to make a hardship
withdrawal from the trust, any retirement savings agreement outstanding between
the participant and the Company will be revoked at the time of the hardship
withdrawal and may not be reinstated until the beginning of the next year.
6.5         Distributions Pursuant to Domestic Relations Orders. Benefits
payable to an alternate payee pursuant to a domestic relations order will be
paid to the alternate payee as soon as possible after application for payment
has been made by the alternate payee.
6.6         Designation of Beneficiary. If a participant or former participant
dies before receipt of all plan benefits, the balance of the participant’s
accounts will be paid to the participant’s beneficiary. A participant may
designate a beneficiary or beneficiaries; provided, however, that if the
participant has been married to the participant’s spouse for at least one (1)
year at the time of death, the beneficiary will be the surviving spouse unless
the participant, with the consent of the spouse, has designated another person
to be the beneficiary of the death benefits.
If the consent of the spouse is required, the consent must be in writing and
must acknowledge that the spouse understood the effect of giving the consent.
The consent form must be executed in the presence of a representative of the
Company or witnessed by a notary public.
Each beneficiary designation will be on a form prescribed by the committee and
will be effective only when filed with the committee during the participant’s
lifetime. Each beneficiary designation filed with the committee will cancel all
beneficiary designations previously filed. If any participant fails to designate
a beneficiary, or if the beneficiary dies before the participant, the Trustee
will distribute the benefits to the participant’s spouse if surviving and if not
to the participant’s estate.
6.7        Payments Upon Change in Control. Upon a “change in control” of the
Company, the balance in each participant’s accounts will be paid to the
participant in a single lump sum payment within 45 days after the change in
control, regardless of whether the participant’s employment terminates as a
result of the change in control. For purposes of this Plan, the term “change in
control” will mean a “Change in Ownership,” a “Change in Effective Control,” or
“Change in Ownership of the Company’s Assets” as defined below.
-12-






--------------------------------------------------------------------------------




 
(a)        A “Change in Ownership” occurs on the date that any one person, or
more than one person acting as a group (as such term is described in subsection
(d), acquires ownership of stock of the Company that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company, subject to the
following:



 
(i)               If any one person, or more than one person acting as a group
is considered to own more than 50 percent of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock in the Company by the same person or persons is not considered to cause a
Change in Ownership (or to cause a Change in Effective Control under subsection
(b); and



 
(ii)               An increase in the percentage of stock owned by any one
person, or persons acting as a group as a result of a transaction in which the
Company acquired stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection (a).



 
This subsection (a) shall apply only when there is a transfer of stock of the
Company (or issuance of stock of the Company), and stock in the Company remains
outstanding after the transaction.



 
(b)        A “Change in Effective Control” of the Company occurs on the date
that either:



 
(i)               Any one person, or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35 percent or more of the total voting power of the stock of
the Company, or



 
(ii)               A majority of the members of the board of directors of the
Company is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board prior to the
date of the appointment or election.



 
(c)        A “Change in the Ownership of the Company’s Assets” occurs on the
date that any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
“gross fair market value” equal to or more than 40 percent of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.



-13-






--------------------------------------------------------------------------------




 
(i)               “Gross fair market value” means the value of the assets of the
Company, or the value of assets being disposed of, determined without regard to
any liabilities associated with such assets.



 
(ii)               There is no Change in the Ownership of the Company’s Assets
when there is a transfer to an entity that is controlled by the shareholders of
the Company immediately after the transfer. A transfer of assets by the Company
is not treated as a Change in the Ownership of the Company’s Assets if the
assets are transferred to:



 
(A)        A shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock;



 
(B)        An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;



 
(C)        A person, or more than one person acting as a group that owns,
directly or indirectly, at least 50 percent of the total fair market value or
voting power of all the outstanding stock of the Company; or



 
(D)        An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by a person described in subparagraph
(C).



 
Except as otherwise provided, for purposes of this Paragraph (ii), a person’s
status is determined immediately after the transfer of assets.



 
(d)               For purposes of subsections (a), (b) and (c), persons will not
be considered to be acting as a group solely because they purchase or own stock
or purchase assets of the same corporation at the same time, or as a result of
the same public offering. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, acquisition of stock, or similar business transaction
with the Company. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase, acquisition of
stock, or similar transaction, the person will be considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.



-14-






--------------------------------------------------------------------------------




ARTICLE VII


DEFERRED COMPENSATION FUND
The Company will establish a deferred compensation fund for the amounts to be
credited under this Plan. The Company will be the owner of the fund and may
invest the assets of the fund with the other assets of the Company, or may
invest the assets in a separate account or accounts as determined by the
Company.
The Company may establish a trust for the fund and transfer the assets of the
fund to the trust, but the assets of the trust will remain subject to the claims
of the creditors of the Company.
ARTICLE VIII


ADMINISTRATION
8.1         Administrator. The Company will be the plan administrator for this
Plan and will be responsible for the proper administration of this Plan. The
Company will have the responsibility and discretionary authority for
interpreting the terms of the Plan, and for determining eligibility for
participation and benefits under the Plan.
8.2         Indemnification. The Company will indemnify the members of the
committee and any other employees of the Company who are deemed fiduciaries, and
hold them harmless, against any and all liabilities, including legal fees and
expenses, arising out of any act or omission made or suffered in good faith
pursuant to the provisions of the Plan, or arising out of any failure to
discharge any fiduciary obligation other than a willful failure to discharge an
obligation of which the person was aware.
8.3         Records and Reports. The Company will comply with ERISA with regard
to records of participant’s service, account balances, notifications to
participants, and any notices or reports that are required to be filed with the
Internal Revenue Service, the Department of Labor, or any other agency of the
federal government.
8.4         Appointment of Committee. The Company may appoint a committee to
assist in the administration of the Plan. The committee will consist of as many
persons as may be appointed by the Company and will serve at the pleasure of the
Company. All usual and reasonable expenses of the committee will be paid by the
Company. If a committee is not appointed, all duties assigned to the committee
in this Plan will be performed by the Company.
-15-






--------------------------------------------------------------------------------




8.5         Claims Procedure. The Company will make all determinations regarding
benefits based on its interpretation of the terms of the Plan. The Company will
notify the participant or beneficiary (“claimant”) in writing if any claim for
benefits is denied. The notice of the adverse benefit determination will be sent
to the claimant within 90 days after receipt of the claim for benefits unless
the Company determines that special circumstances require an extension of time
of up to 90 days for processing the claim. If additional time is needed, the
Company will notify the claimant of the special circumstances requiring the
extension of time and the date by which the determination will be made. The
notice will explain the reasons for the adverse determination in language that
may be understood by the claimant and will reference the Plan provisions upon
which the determination is based. The notice will include a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why the material or information is necessary. The
notice will describe the Plan’s appeal procedures and the time limits of the
appeal procedures and will include a statement of the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on the appeal.
The appeal procedure will be as follows:
 
(a)        If claimants are not satisfied with a decision of the Company, they
must exhaust their administrative remedies under this Plan by filing a written
appeal with the committee not later than 60 days after receipt of the notice of
adverse benefit determination.



 
(b)        Claimants or their authorized representatives will be provided upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relating to the claim for benefits.



 
(c)        Claimants or their authorized representatives may submit written
comments, documents, records and other information relating to their claim in
writing. All materials and arguments must be filed with the appeal. The
committee will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.



 
(d)        The committee will render its decision on the appeal within a
reasonable period of time, but not more than 60 days after receipt by the
Company of the claimant’s appeal, unless the committee determines that special
circumstances require an extension of time for processing. If an extension of
time for review is required because of special circumstances, the committee will
give written notice to the claimant of the extension prior to the commencement
of the extension that will state the circumstances requiring the extension and
the date by which the determination will be made. An extension of time for
review will not entitle the claimant to a hearing before the committee as to the
appeal. All appeal materials must be submitted in writing.



-16-






--------------------------------------------------------------------------------




 
(e)        The committee will advise the claimant in writing or electronically
of the decision on the appeal stating the reasons for the decision in language
that may be understood by the claimant with references to the Plan provisions
upon which the appeal determination is based. The notice will contain a
statement that the claimant is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and a statement of the
claimant’s right to bring an action under ERISA Section 502(a).



8.6         Rules and Decisions. The committee may adopt such rules as it deems
necessary, desirable or appropriate. All rules and decisions of the committee
will be uniformly applied to all participants in similar circumstances. When
making a determination or calculation, the committee may rely upon its
interpretation of the terms of the Plan and information furnished by a
participant or beneficiary, the Company, and the legal counsel of the Company.
8.7         Committee Procedures. The committee may act at a meeting or in
writing without a meeting. The committee may elect one of its members as
chairman and appoint a secretary who need not be a committee member. The
secretary will keep a record of all meetings and forward all necessary
communications to the Company. The committee may adopt such bylaws and
regulations as it deems desirable for the conduct of its affairs. All decisions
of the committee will be made by the vote of the majority including actions in
writing taken without a meeting.
8.8         Authorization of Benefit Payments. The committee will issue
directions to the Company concerning all benefits which are to be paid from the
fund pursuant to the provisions of the Plan.
8.9         Application and Forms for Benefits. The committee may require a
participant to complete and file an application for a benefit and all other
forms approved by the committee, and to furnish all pertinent information
requested by the committee. The committee may rely upon all such information
including the participant’s current mailing address.
-17-






--------------------------------------------------------------------------------




8.10         Facility of Payment. Whenever, in the committee’s opinion, a person
entitled to receive any benefit is under a legal disability or is incapacitated
in any way so as to be unable to manage his financial affairs, the committee may
direct the payments to such person or to his legal representative or to a
relative or friend of such person for his benefit, or the committee may apply
the payment for the benefit of such person in such manner as the committee
considers advisable. If a person entitled to receive benefits is a minor and the
value of the benefit exceeds $5,000, the Committee may either delay payment of
the benefit until the minor has attained the age of majority or pay the benefit
to a person who has been named by a court of competent jurisdiction as
conservator of the estate of the minor or to another similar court-appointed
fiduciary. Any payment of a benefit in accordance with the provisions of this
Section will discharge all liability for such benefit under the provisions of
the Plan.
ARTICLE IX


INDIVIDUAL INVESTMENT ACCOUNTS
9.1         Investment of Individual Accounts. If the Company establishes
individual investment accounts for the fund, then each participant may direct
the investment of the participant’s accounts among the separate investment funds
selected by the Company. If an account is split between two or more of the
investment funds, the participant must specify the percentage of the account to
be invested in each fund in accordance with the rules established by the
Company.
9.2         Procedure for Investments. Each participant may establish or revise
investment directions as often as permitted by the Company and pursuant to the
procedures established by the Company. If the Company permits participants to
invest their accounts in the common stock of Herman Miller, Inc., participants
who are subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934 will be restricted with respect to investments in Herman
Miller stock in accordance with the Company’s rules concerning purchases and
sales of Company stock by employees subject to the reporting requirements.
ARTICLE X


PAYMENT OF TAXES
The Company will be responsible for payment of any taxes assessed on or with
respect to the assets or income of the fund.
-18-






--------------------------------------------------------------------------------




ARTICLE XI


TERMINATION AND AMENDMENT
11.1         Amendments.  The Company may at any time amend any or all of the
provisions of this Plan except that no amendment may reduce a participant’s
account balance. The president of the Company may amend the Plan by executing a
document that expressly provides that it is an amendment to the Plan. Amendments
may apply prospectively or retroactively as permitted by law and the effective
date of each amendment must be stated in the document.
11.2         Termination. The Plan may be terminated or discontinued at any time
by the Company. If the Plan is discontinued or terminated, then the Company will
pay, or cause the trustees to pay if a trust fund has been created, to each
participant an amount equal to the participant’s account in the Plan in
accordance with Article VI. Payments to participants will not be accelerated
upon termination or discontinuance of the Plan.
ARTICLE XII


NONALIENATION OF BENEFITS AND


DOMESTIC RELATIONS ORDERS
12.1  Nonalienation of Benefits. No interest, right, or claim in or to any part
of the trust or any benefit payable from the trust will be assignable,
transferable, or subject to sale, assignment, hypothecation, anticipation,
garnishment, attachment, execution, or levy of any kind other than by the
creditors of the Company, and the plan administrator will not recognize any
attempt to so transfer, assign, sell, hypothecate, or anticipate the same except
to the extent required by law. This provision will not apply to any order that
would qualify as a “qualified domestic relations order,” as defined in Section
414(p), if this Plan were a qualified plan subject to the provisions of Code
Section 401(a).
12.2         Procedure for Domestic Relations Orders. Whenever the Company is
served with a domestic relations order from a court of competent jurisdiction,
the Company will follow the following procedure in determining whether the order
constitutes a “qualified domestic relations order” that would be exempt from the
general spendthrift protection of this Article:
 
(a)         The Company will notify the participant and any “alternate payees”
named in the order that the order was served on the Company and that objections
concerning the order must be submitted in writing within 15 days;



-19-






--------------------------------------------------------------------------------




 
(b)         The Company will determine whether the order would be a “qualified
domestic relations order” as defined in Code Section 414(p) if this were a
qualified plan, and notify the participant and each alternate payee of its
determination. If the Company determines that the order would be a qualified
domestic relations order, the Company will honor it as such and make payment in
accordance with the order;



 
(c)         During the period in which the Company is determining the status of
the order, payment of any benefits in dispute will be deferred.



 
(d)         The Company will notify the participant and all other alternate
payees named in the order of its decision concerning the qualified status of the
order. Payments pursuant to the order will be made as soon as practicable after
the status of the order has been determined.



ARTICLE XIII


MISCELLANEOUS
13.1         Status of Participants. No participant will have any right or claim
to any benefits under the Plan except in accordance with the provisions of the
Plan. The adoption of the Plan will not be construed as creating any contract of
employment between the Company and any participant or to otherwise confer upon
any participant or other person any legal right to continuation of employment,
nor as limiting or qualifying the right of the Company to discharge any
participant without regard to any effect the discharge might have upon rights
under the Plan.
13.2         No Interest in Company Affairs. Nothing contained in this Plan will
be construed as giving any participant, employee or beneficiary an equity or
other interest in the assets, business, or affairs of the Company or the right
to examine any of the books and records of the Company.
13.3         Litigation. In any application to or proceeding or action in the
courts, only the Company will be a necessary party and no participant or other
person having an interest will be entitled to any notice or service of process.
The Company may place a participant’s funds in the hands of the court for its
determination, which payment will absolve the Company from any claim. Any
judgment entered in such a proceeding or action will be conclusive upon all
persons claiming under this Plan.
-20-






--------------------------------------------------------------------------------




If any participant or beneficiary institutes any litigation in connection with
this Plan, the result of which is adverse to the participant or beneficiary
instituting the action, the Company will deduct from the benefits payable to the
participant or beneficiary any expense including reasonable attorney fees
occasioned by the litigation. If any dispute arises as to the person or persons
to whom payment or delivery of any funds or property is to be made by the
Company, the Company may retain such funds or property until final adjudication
has been made by a court of competent jurisdiction.
13.4         Governing Law. This Plan will be interpreted, construed, and
enforced in accordance with the laws of the State of Michigan except where state
law is preempted by ERISA.
13.5         Severability of Provisions. If any provisions of the Plan will be
declared void and unenforceable, the other provisions will be severable and will
not be affected thereby, and to the extent that the trust or Plan will ever be
in conflict with, or silent with respect to, the requirements of any other law
or regulation, the provisions of the law or regulation will govern. In the
administration of the trust, the Trustee may avail itself of any permissive
provisions of any applicable law or regulation which are not contrary to the
provisions of this Plan.
        IN WITNESS WHEREOF, the parties have caused this Plan to be executed
this _____ day of ______________, 2007.
HERMAN MILLER, INC.
-21-


